Title: To James Madison from Frederick Jacob Wichelhausen, 12 June 1803 (Abstract)
From: Wichelhausen, Frederick Jacob
To: Madison, James


12 June 1803, Bremen. Refers JM to his last letter of 7 Mar., in which he enclosed “the usual semi-annual list.” Acknowledges receipt of the laws of the first session of the Seventh Congress and JM’s circular letter of 9 Apr., to which he will “return a full answer” with his next semiannual report. The renewal of war between France and Great Britain “has caused the greatest alterations in the Electorate of Hannover.” “As part of said Electorate the Dukedom of Bremen … nearly surrounds this city, I think it my duty to give you some information respecting the entering of the french troops into this country.” General Mortier entered Hanover with about 20,000 men on 28 May and was in possession within fourteen days. The French accomplished this without violating the neutrality of the city of Bremen but “with much difficulty and with much loss of time.” This action “caused the greatest pleasure amongst the inhabitants of this city.” Encloses a copy of Mortier’s demands on the citizens, which “caused the greatest consternation again, amongst the whole commercial body of this city.” “The demands were unanimously rejected by the assembled Senate and citizens of bremen, as inconsistent with their neutrality,” and they hope that “the reasons alledged to in their answer, will be considered as sufficient by the french Government, to withdraw at least the demand respecting the british property in this city.” Apprehends that British navigation on the Elbe and Weser Rivers will be entirely stopped by the French. Four British merchant ships that arrived in the Weser “a few days ago” turned back when they heard of the French advance. Will not fail to inform JM of any future events.
 

   
   RC and enclosures (DNA: RG 59, CD, Bremen, vol. 1). RC 3 pp.; docketed by Wagner as received 31 Aug. For enclosures (2 pp.; docketed by Wagner), see n. 4.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:397–98.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:491–93.



   
   Édouard-Adolphe-Casimir-Joseph Mortier, duc de Trévise (1768–1835), began his military career in the National Guard in 1789, rising swiftly through the ranks to brigadier general in 1799 and, after numerous combat commands, to marshal of France in 1804 (Tulard, Dictionnaire Napoléon, p. 1202).



   
   In his letter to the Bremen Senate, dated 14 Prairial an XI (3 June 1803), Mortier demanded that all British ships and goods in the city be confiscated and all British officers, seamen, and soldiers arrested. Also enclosed was a copy of Mortier’s “Note explication des Volontés du General en Chef,” 16 Prairial an XI (5 June 1803), which reiterated the orders expressed in his letter.



   
   A full transcription of this document has been added to the digital edition.

